Opinion by
Watts, J.
§ 1311. Consolidation of suits; is discretionary with the court. Appellee brought two suits in justice’s court against appellant, one to recover a horse valued at $50, in which a writ of sequestration was sued out and levied upon the horse, and the other suit was upon an account.' *763Upon motion of appellee, over the objection of appellant, the justice consolidated the two suits, and upon appeal the county court refused to disturb the consolidation or to dismiss the suit because of it, but rendered judgment in favor of appellee. Held, it would have been more regular to have refused to consolidate the two suits. The question presented, however, is as to whether the consolidated suit should have been dismissed on account of a misjoinder of causes of action. The question of multifariousness or misjoinder of causes of action in the same suit must be left to the discretion of the court trying the case, and that discretion will only be reviewed when a palpable abuse thereof is shown by the record. [Degress v. Hubbard et al., Sup. Court, Austin Term, 1881, unpublished.] In this case there is no such palpable abuse of the discretion made to appear.
December 14, 1881.
Affirmed.